DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election with traverse of Group I, claims 1-5, 8, 10, 13, 20, 49-54, 57, and 61 in the reply dated November 15, 2021, is acknowledged.  Applicant does not specify the reasons for the traversal.  The restriction requirement is still deemed proper and is therefore made final.
Claims 23, 39, and 41 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 2 and 51 are objected to because of the following informalities.
Considering Claims 2 and 51: Claims 2 and 51 recite that the “G” monomeric unit is “derived from a monomer of Formula I.”  Formula I does not appear in the claims.  Instead, Formula I is given at page 8 of the original disclosure and the organic group substituents R1-R3 present on the formula are indicated in the two sentences that follow the structure.  Applicant should amend claim 2 to expressly contain Formula I and the organic groups.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 and 61 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 13 and 61: Claim 13 depends from claim 1. Claim 13 recites the limitation “the one or more associative monomer unit(s).”  Claim 13 is indefinite because this limitation lacks antecedent basis.  For the purpose of further examination, the term is interpreted as referring to an associative monomer unit in the associative polymer.  Claim 61 depends from independent claim 49.  Claim 61 also recites “the one or more associative monomer unit(s),” and the claim is also indefinite because this term lacks antecedent basis.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 8, 10, 13, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by G. Pouliquen et al., Photoresponsive Viscosity and Host–Guest Association in Aqueous Mixtures of Poly-Cyclodextrin with Azobenzene-Modified Poly(acrylic)acid, 111 J. Phys. Chem. B 5587-95 (2007) (“Pouliquen”).
Considering Claim 1: Pouliquen teaches mixtures of solutions of “PolCD” in water and “AMP” in water.  (Pouliquen, 5588, second column, final full paragraph; 5593, Figure 5 and caption).  
The AMP of Pouliquen has the following structure.  

    PNG
    media_image1.png
    235
    374
    media_image1.png
    Greyscale

(Id. 5588, Scheme 1).  The AMP of Pouliquen reads on the “associative polymer” of claim 1.
	Pouliquen teaches that the PolCD is prepared by reacting βCD (i.e., β-cyclodextrin) monomers with epichlorohydrin.  (Id. 5588, second column, first full paragraph).  The PolCD of Pouliquen reads on the cyclodextrin polymer of claim 1.  The water in the solution of Pouliquen reads on the solvent of claim 1.
Considering Claim 5: Pouliquen lists AMP molecular weight values of 225,000 g/mol and 370,000 g/mol.  (Pouliquen, 5588, paragraph bridging first the two columns).  Both 
Considering Claims 8 and 10: Pouliquen teaches that the PolCD is prepared by reacting βCD (i.e., β-cyclodextrin) monomers with epichlorohydrin.  (Id. 5588, second column, first full paragraph).  The epichlorohydrin would introduce at least some hydroxypropyl derivatives into the β-cyclodextrin monomer.
Considering Claim 13: Pouliquen teaches examples where there is a “5-10 molar excess of bound CD cavities with respect to the total amount of azobenzene groups.”  (Pouliquen, 5590, second column; 5593, Scheme 2B).  The monomers of the AMP of Pouliquen that have azobenzene groups read on the “associative monomer unit(s)” of claim 13.  The ratio suggested by the “5-10 molar excess of bound CD cavities” at page 5590 of Pouliquen and shown in Scheme 2B indicates that there is a 5:1 to 10:1 ratio of cyclodextrin units to azobenzene units (i.e., associative monomer units).  This range falls within the range of claim 13.
Considering Claim 20: Pouliquen teaches solutions where the AMP is present in amounts of 0.5%, 0.7%, and 1 wt%.  (Pouliquien, 5593, Figure 5, caption).  These values fall within the range of claim 20.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 49, 50, 54, and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2007/0155880 (“Bobsein”) in view of Li, Shu-Jing et al., Host-guest Interaction between Water-soluble β-Cyclodextrin Polymer and Hydrophobically Modified Polyacrylamide, 63 Acta Chimica Sinica 1841-46 (2005) (“Li”; see English-language abstract made of record by applicant on December 3, 2021).
Considering Claims 49 and 50: Bobsein teaches associative thickeners having enhanced viscosity stabilization.  (Bobsein, ¶ 1).  Bobsein teaches that the associative thickeners may be a mixture “provided in the form of a dry powder.”  (Id. ¶ 48).  Bobsein teaches that the “media that serves to disperse or solubilize the associative thickeners may contain . . . macromolecular compounds” and that these compounds may be “cyclodextrin and its derivatives.”  (Id.).
	Bobsein does not teach that the cyclodextrin is in the form of a cyclodextrin and is silent as to the amount of associative thickeners and cyclodextrin.  However, Li teaches that “[h]igh viscosity enhancements were observed when [a cyclodextrin polymer] was added” to a hydrophobically modified polyacrylamide that one of ordinary skill in the art would understand to be an associative polymer.  (Li, Abstract).  Bobsein and Li are analogous art because they are directed to the same field of endeavor as the claimed invention, namely associative polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polymeric cyclodextrin of Li as the cyclodextrin/cyclodextrin derivative of Bobsein, and the motivation to have done so would have been the Li teaches that using this polymeric cyclodextrin achieves “[h]igh viscosity enhancements.”
With respect to the amounts recited by claims 49 and 50, it is the examiner’s position that it would have been obvious to optimize these variables because they are result effective variables.  In particular, Li states that the viscosity enhancements “can be control by varying the polymer concentration and the hydrophobe content.”  (Id.).  The “hydrophobe content” here refers to the hydrophobically modified polyacrylamide (i.e., the associative polymer).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of the associative polymer and cyclodextrin polymer taught by Bobsein and Li through routine experimentation, and the motivation to have done so would have been to control the viscosity enhancements, as suggested by Li.
Considering Claim 54: Bobsein teaches molecular weights of the associative thickeners that substantially overlap with the molecular weights of claim 54.  (Bobsein, ¶ 20).
Considering Claim 57: Li teaches β-cyclodextrin.  (Li, Abstract).
Allowable Subject Matter
Claims 2-4 and 51-53 are objected to as being dependent upon rejected base claims.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art is considered to be Li and Pouliquen.  Neither of these references describe an associative polymer having the three required monomer units of claims 2-4 and 51-53.  With respect to claims 2-4, absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified Li or Pouliquen to use an associative polymer having the structure required by claims 2-4.  With respect to claims 51-53, absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have prepared a powder with a cyclodextrin polymer (such as the powder of Bobsein) in the claimed amount and an associative polymer in the claimed amount having the structure required by claims 51-53.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 5,137,571 (“Eisenhart”) teaches that cyclodextrin compounds can be absorbed onto associative thickeners to suppress the viscosity of an aqueous solution containing the associative thickeners.  (Eisenhart, col 3, lines 38-45).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.